SIMONTON, Circuit Judge.
This is an appeal from the circuit court of the United States for the Western district of Virginia. The plaintiff below, appellee here, supervisor of elections, brought his action at law against the United States for certain items of services claimed by him and disallowed by the first comptroller of the treasury. The cause was heard by the court, and the greater part of his claim allowed the petitioner. The United States filed its petition for an appeal, which was allowed, and the cause thus comes here. This being an action on a legal demand,-and properly an action at law, errors in the court below cannot be reviewed in this court except by writ of error. Act March 3, 1887, c. 359, § 9 (1 Supp. Rev. St. 561); U. S. v. Fletcher, 8 C. C. A. 453, 60 Fed. 53. The cause coming here by way of appeal, this court has no jurisdiction over it. Chase v. U. S., 15 Sup. Ct. 174. It is therefore dismissed.